Citation Nr: 1516113	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for neuropathic pain of the right hand prior to February 27, 2009.

2.  Entitlement to an initial rating higher than 10 percent for neuropathic pain of the left hand prior to February 27, 2009.

3.  Entitlement to an earlier effective date for the assignment of a 30 percent rating for neuropathic pain of the right hand from February 27, 2009, to July 29, 2010.

4.  Entitlement to an earlier effective date for the assignment of a 20 percent rating for neuropathic pain of the left hand from February 27, 2009, to July 29, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).

The RO has phrased the issues on appeal as entitlement to an earlier effective date for the award of a 30 percent rating for the right hand neuropathic pain disability and a 20 percent rating for the left hand neuropathic pain disability.  However, upon review of the record and as outlined below, the issues on appeal are more properly characterized as staged ratings on appeal from the initial grant of service connection for the disabilities, as well as claims for an earlier effective date for the respective 30 percent and 20 percent ratings for the right hand and left hand disabilities from February 27, 2009, to July 29, 2010.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial rating cases).  These issues have all been developed and adjudicated by the RO.  Thus, the issues on appeal have been recharacterized, as reflected on the title page.



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right hand neuropathic pain disability was manifested by symptoms that were productive of no more than mild incomplete paralysis of the median nerve.

2.  For the entire period on appeal, the Veteran's left hand neuropathic pain disability was manifested by symptoms that do not more nearly approximate moderate incomplete paralysis of the median nerve. 

3.  The RO issued a rating decision in September 2010 that assigned a 30 percent rating for the Veteran's right hand neuropathic pain disability and a 20 percent rating for his left hand neuropathic pain disability, effective July 30, 2010; notice of these assigned ratings was provided to the Veteran in September 2010 and he did not appeal the rating decision.

4.  In March 2011, the Veteran filed a claim seeking an effective date prior to July 30, 2010, for the award of the 30 percent rating for his right hand disability and the 20 percent rating for his left hand disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for neuropathic pain of the right hand prior to February 27, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124, 4.124a, Diagnostic Code 8715 (2014).

2.  The criteria for an initial rating higher than 10 percent for neuropathic pain of the left hand prior to February 27, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124, 4.124a, Diagnostic Code 8715 (2014).

3.  The claim of entitlement to an earlier effective date for the assignment of a 30 percent rating for neuropathic pain of the right hand from February 27, 2009, to July 29, 2010, is without legal merit.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  The claim of entitlement to an earlier effective date for the assignment of a 20 percent rating for neuropathic pain of the left hand from February 27, 2009, to July 29, 2010, is without legal merit.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist appellants in the development of claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  However, the increased rating  claims arise from a disagreement with the initial disability ratings assigned following the grants of service connection and, as such, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that the duty to assist the Veteran has been satisfied with respect to the increased rating claims.  The RO has obtained the Veteran's service treatment records and his identified post-service treatment records.  Moreover, the Veteran was afforded a VA examination during the period on appeal and the associated examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiner took into account the Veteran's statements and medical history, which allowed for a fully-informed evaluation of the claimed disabilities.  Id.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the earlier effective date claims, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

I.  Increased Initial Rating Claims

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran seeks higher initial ratings for his service-connected neuropathic pain of the right and left hands.  Review of the claims file reflects that service connection was granted for the bilateral hand disabilities by way of a July 2010 rating decision, wherein 10 percent ratings were assigned for right hand and left hand neuropathic pain, effective from February 27, 2009.  The Veteran requested a reconsideration of these assigned disability ratings, and in a September 2010 rating decision, the RO assigned increased 30 percent and 20 percent ratings for the right hand and left hand disabilities, respectively, effective from July 30, 2010.  He did not appeal the September 2010 final rating decision or submit new and material evidence within the appeal period.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  In the February 2012 rating decision, the RO granted earlier effective dates for the award of service connection for neuropathic pain of the hands on the basis of there being clear and unmistakable error (CUE) in an August 1999 rating decision that initially denied the claims and assigned an initial noncompensable rating for the right hand and an initial 10 percent rating for the left hand, effective from December 14, 1998, the day following the Veteran's separation from service.  Thereafter, the Veteran filed the present appeal, asserting that a 30 percent rating for the right hand and a 20 percent rating for the left hand should be assigned from the effective date of service connection because the severity of his disabilities has remained constant since their onset.

The Veteran's neuropathic hand pain disabilities have been rated under Diagnostic Code 8715, for neuralgia of the median nerve.  Under Diagnostic Code 8715, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation for either the minor or major hand, moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor hand and a 30 percent evaluation for the major hand, and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor hand and a 50 percent evaluation for the major hand.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrants a 60 percent evaluation for the minor hand and a 70 percent evaluation for the major hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  In this case, the Veteran's right hand has been rated as the dominant (major) hand.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Service treatment records document the Veteran's reports of bilateral hand symptomatology.  In September and October 1998 , the Veteran complained of bilateral hand pain, numbness, and swelling and reported that his hands did not sweat with hard labor or sports.  He reported that he occasionally experienced a blush coloration of his hands.  An electromyography/nerve conduction study of the hands performed in October 1998 was normal.  

In response to his claims for service connection, the Veteran underwent a VA examination in July 1999 to assess his bilateral hand disorders.  The examiner reviewed the claims file in connection with the examination.  At that time, the Veteran reported having problems with his hands while on active duty from exposure to aircraft fuel.  The Veteran stated that his hands did not sweat when he got warm but that they would hurt and swell.  He described his pain as a "pins and needles" sensation.  He denied that the swelling of his hands was severe but stated that his hands would become uncomfortable and cause him to have trouble taking his rings off comfortably.  The Veteran stated that his hands then remained uncomfortable until he was able to cool them down with a fan or by running them under cold water.  Hot and humid weather also bothered the Veteran.  He reported noticing his symptoms when he played basketball or worked with tools, but stated that he was still able to continue performing these activities.  The Veteran denied any loss of function because of his discomfort or any impairments of his strength and coordination.  Reportedly, he did not miss any days from work because of his disabilities.  

The physical examination of the Veteran's hands revealed mild dryness of the skin, especially between the first and second web space.  There was no evidence of fissuring or cracking of the skin, but the skin lines were pronounced.  The examiner stated that the hands did not appear swollen, but noted the Veteran's report that his rings felt tighter than usual.  The Veteran's hands were not of an abnormal color, and there was no blanching.  His hand strength and sensation were normal and the Veteran was able to make a fist without difficulty.  There was no objective evidence of pain on active range of motion of the hands or with repeated fist opening and closing.  The Veteran's pinch grip, finger abduction, and strength were normal, and his sensation to light touch was intact.  Tinel's and Phalen's testing elicited minimal discomfort in the left second and third fingers, but was otherwise negative.  The examiner diagnosed paresthesias of the hands and commented that the condition appeared to be heat related.  The Veteran's reported hand swelling was characterized as mild.

The Veteran underwent a clinical assessment in October 2003 that was performed by a private physician who noted the Veteran's report of experiencing episodic swelling and palmar erythema of his hands.  The physical examination showed that his hands were dry and were not swollen.  There was no evidence of joint swelling, erythema, desquamation, or other local changes.  

During a June 2005 VA primary care consultation, the Veteran reported having continued problems with dryness and swelling of his hands.

During an October 2007 private medical assessment, the Veteran reported experiencing hand pain for the last several years.  He stated that his pain was worse when he was active, his hands swelled, and that he no longer had sweating of his hands.  The Veteran reported that his hands were generally painful all of the time.  On the physical examination of the bilateral upper extremities, the examiner stated that "no joint swelling or inflammation was performed."  The examiner diagnosed hand pain, neuropathic-type process, which the examiner commented was likely a small fiber neuropathy, and recommended treatment with prescription pain medication.  

The Veteran further described his bilateral hand symptomatology in written statements submitted in support of his claims and during a November 2012 hearing before a Decision Review Officer at the RO.  In February 2009, he relayed that he experiences pain and discomfort of his hands daily and that his hands.  During the November 2012 hearing, he testified that the severity, frequency, and duration of his hand pain had been consistent since 1998.  He characterized his pain level as fluctuating between a 3 to an 8 or 9, and stated that it worsened with increased activity in that his hands would swell and become extremely uncomfortable.  He reported having "random" flare ups of his symptoms and stated that there was not any time of the day that he did not have pain.  The Veteran further reported that his symptoms would randomly spike several times during the day, which would require him to take breaks while on the job.  

A.  Right Hand Disability

Given the above evidence, an initial 10 percent rating is warranted for the Veteran's right hand neuropathic pain from the effective date of service connection to February 26, 2009.  In this regard, the lay and medical evidence indicate that the Veteran's right hand symptomatology for this time period was wholly sensory and of a mild severity.  Thus, no more than a 10 percent rating is warranted under Diagnostic Code 8715.  See 38 C.F.R. § 4.124a, Diagnostic Code  8715.  

There is no schedular basis for assigning more than the 10 percent rating granted herein for the right hand disability.  In this regard, the evidence of record does not show the Veteran's symptoms more closely resemble moderate neuralgia or moderate incomplete paralysis of the median nerve for the right upper extremity.  Specifically, neither the lay nor the medical evidence shows any motor dysfunction; loss of strength or dexterity; or paralysis, incomplete or complete.  Instead, the evidence reflects lay reports of hand pain, swelling, and redness, and objective evidence of dryness of his hands.  As reflected in the July 1999 VA examination report, his hand swelling was characterized as "mild."  Although he described his pain as occurring constantly and reported to be in "extreme" discomfort, the Veteran's own statements indicate that his symptoms during the period on appeal did not result in a loss of function and did not prevent him from performing physical activities.  The preponderance of the evidence show that his symptoms more closely approximate mild than moderate incomplete paralysis of the right median nerve.  Therefore, a rating higher than 10 percent is not warranted for the right hand disability.  

B.  Left Hand Disability

The evidence of record does not show that an initial rating higher than the assigned 10 percent is warranted for the Veteran's left hand neuropathic pain disability.  The Board indeed recognizes that during the period of the claim, the Veteran reported numbness, swelling, redness, and constant pain of his hand and that his symptoms increased with physical activity and required him to take breaks at work.  However, neither the lay nor medical evidence shows that he experienced more than mild incomplete paralysis of the median nerve.  Indeed, there is no lay or medical evidence of any motor dysfunction, loss of strength or dexterity, or paralysis of the left median nerve.  With the exception of mild discomfort noted with Tinel's and Phalen's testing during the July 1999 VA examination, the VA and private examinations of record do not include any objective findings attributable to the left hand disability.  Thus, the Veteran's left hand symptoms for this time period constitute no more than mild incomplete paralysis of the median nerve.  As the preponderance of the evidence does not show the manifestations of Veteran's left hand disability to be of moderate severity or greater, there is no basis for assigning more than the 10 percent ratings presently assigned. 

C.  Additional Considerations

In this case, the Veteran's statements are competent evidence to report his bilateral hand symptomatology because this requires only personal knowledge as it comes to him through his senses.  However, the more probative evidence of record does not indicate that the assignment of ratings higher than what has been assigned and upheld herein are warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased ratings rendered by medical professionals given their expertise in evaluating the neurologic hand disabilities.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the disability picture for the Veteran's right and left hand neuropathic pain disabilities is not so unusual or exceptional in nature as to render the ratings assigned and upheld herein inadequate.  The symptoms associated with the Veteran's right and left hand neuropathy are not shown to cause any impairment that is not already contemplated by the rating criteria.  Diagnostic code 8715 specifically relates to the type of impairment caused by pain and numbness of the hands reported by the Veteran.  Any interference with his daily activities or employment was explicitly considered when assigning his schedular ratings.  Therefore, the Board finds that the rating criteria reasonably describe the impairment caused by the Veteran's right and left hand neuropathic pain disabilities during the entire period on appeal and referral for consideration of an extraschedular rating is not warranted in this case.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Finally, although the Veteran has submitted evidence of his medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disabilities.   Indeed, the Veteran's own testimony relays that he was employed during the period on appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected neuropathic pain of the bilateral hand disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


II.  Earlier Effective Date Claims

As explained above, 10 percent ratings were assigned for the Veteran's bilateral hand disabilities in the July 2010 rating decision, and an effective date of February 27, 2009, was assigned.  In August 2010, the Veteran requested a reconsideration of the ratings assigned for his disabilities.  In a September 2010 rating decision, the RO continued the 10 percent ratings assigned for the Veteran's disabilities for the period of February 27, 2009, to July 29, 2010, and assigned increased 30 percent and 20 percent ratings for the right hand and left hand disabilities, respectively, effective from July 30, 2010.  The Veteran was notified of this decision in September 2010, but he did not file an appeal as to the 10 percent ratings continued in the September 2010 rating decision and did not submit any pertinent evidence within the appeal period.  Therefore, the September 2010 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).
 
Thereafter, in March 2011, the Veteran filed informal claims seeking an effective date prior to July 30, 2010, for the 30 percent rating for his right hand neuropathic pain disability and for the 20 percent rating for his left hand neuropathic pain disability.  

After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, the Veteran's claim received in March 2011 constitutes a free-standing claim seeking an effective date earlier than July 30, 2010, for the 30 and 20 percent ratings assigned for the right hand and left disabilities.  He has not asserted CUE as to the September 2010 rating decision that continued these ratings for his hands disabilities for the period of February 27, 2009, to July 30, 2010.   . As such, while the Board sympathizes with the Veteran's contentions, there is no basis upon which an earlier effective date can be awarded based on the instant claim, and the appeal must be dismissed.  Id.

Accordingly, this claim is denied as a matter of law.  Id.



ORDER

An initial 10 percent rating for neuropathic pain of the right hand prior to February 27, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating higher than 10 percent for neuropathic pain of the left hand prior to February 27, 2009, is denied.

An earlier effective date for the award of a 30 percent rating for neuropathic pain of the right hand from February 27, 2009, to July 29, 2010, is denied.

An earlier effective date for the award of a 20 percent rating for neuropathic pain of the left hand from February 27, 2009, to July 29, 2010, is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


